Exhibit 10.21
Notice of Grant of
Performance Shares for Senior Executives
under the Ellie Mae, Inc. 2014 Senior Executive Performance Share Program and
Ellie Mae, Inc. 2011 Equity Incentive Award Plan


Ellie Mae, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Award
Plan (the “Plan”) and its 2014 Senior Executive Performance Share Program (the
“Program”), hereby grants to the individual set forth below (the “Holder”) that
number of performance shares set forth below (the “Performance Shares”). This
grant of Performance Shares is subject to all of the terms and conditions set
forth herein and in the Grant Agreement accompanying this Notice of Grant (the
“Grant Agreement”), the Plan and the Program, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Grant
Agreement.
Holder:
 
Grant Date:
 
Number of Performance Shares:


                     

Subject to the provisions of the Plan, the Program and the Grant Agreement,
vested Performance Shares generally will be settled as provided in Section 4 of
the Grant Agreement. By the Holder’s signature and the Company’s signature
below, the Holder and the Company agree that this award of Performance Shares is
made under and governed by the terms and conditions of the Plan, the Program and
the Grant Agreement. The Holder acknowledges that he or she has received a copy
of the Grant Agreement, the Program, the Plan and the Prospectus relating to the
Plan.
Please sign and return one copy of this Notice of Grant to [insert address].


ELLIE MAE, INC.
HOLDER
By:
 
By:
 
Print Name:
 
Print Name:
 
Title:
 
 
 
Address:
 
Address:
 
 
 
 
 










 

--------------------------------------------------------------------------------


Grant Agreement for
Performance Shares for Senior Executives
under the Ellie Mae, Inc. 2014 Senior Executive Performance Share Program and
Ellie Mae, Inc. 2011 Equity Incentive Award Plan


This is a Grant Agreement between Ellie Mae, Inc. (the “Company”) and the
individual (the “Holder”) named in the Notice of Grant of Performance Shares
(the “Notice”) attached hereto as the cover page of this Grant Agreement.
Recitals
The Company has adopted the 2011 Equity Incentive Award Plan, as may be amended
from time to time (the “Plan”), and the 2014 Senior Executive Performance Share
Program (the “Program”) for the granting to selected employees of awards based
upon shares of Common Stock of the Company (the “Common Stock”). In accordance
with the terms of the Plan and the Program, the Compensation Committee of the
Board of Directors (the “Committee”) has approved the execution of this Grant
Agreement between the Company and the Holder. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.
Performance Shares
1.Grant. The Company grants to the Holder the number of performance shares set
forth in the Notice (the “Performance Shares”), subject to adjustment,
forfeiture and the other terms and conditions set forth below, as of the
effective date of the grant (the “Grant Date”) specified in the Notice. The
number of Performance Shares specified in the Notice reflects the target number
of Performance Shares that may be earned by the Holder. The Company and the
Holder acknowledge that the Performance Shares, and any shares of Common Stock
issued thereunder, (a) are being granted hereunder in exchange for the Holder’s
agreement to provide services to the Company after the Grant Date, for which the
Holder will otherwise not be fully compensated, and which the Company deems to
have a value at least equal to the aggregate par value of the Shares, if any,
that the Holder may become entitled to receive under this Agreement, and (b)
will, except as provided otherwise in the Program, be forfeited by the Holder if
the Holder’s termination of service to the Company occurs before the applicable
Vesting Date (as defined in Section 4 below).
2.    Performance Criteria. Subject to the Holder’s continuous employment
through the Initial Settlement Date and the terms and conditions therein, the
Holder will be issued a number of shares of Common Stock underlying the
Performance Shares on the Initial Settlement Date determined based on the
achievement of annual goals related to revenue, EBITDASC and the number of
contracted SaaS users (the “Company Performance Measures”) during all or a
portion of the period beginning on January 1, 2014 and ending on December 31,
2014 (the “Performance Period”), in each case, as determined by the Committee
and set forth in writing.

-2-




 

--------------------------------------------------------------------------------


3.    Consequences of Certain Events. The consequences of the Holder’s
termination of employment or a Change in Control shall be as set forth in the
Program.
4.    Payout of Performance Shares. The Committee shall certify in writing the
achievement or non-achievement of the Company Performance Measures for the
Performance Period on, or as soon as administratively following, the date the
Company files with the Securities and Exchange Commission its Form 10-K or Form
10-Q for the last fiscal year or quarterly period, as applicable, ending during
the Performance Period (the “Determination Date”). On the thirtieth (30th) day
following the Determination Date (the “Initial Settlement Date”), subject to the
Holder’s continuous employment with the Company through the Determination Date
(unless otherwise provided in the Program), the Company shall issue that number
of shares of Common Stock (the “Restricted Stock”) to the Holder, if any,
determined based upon achievement or non-achievement of the Company Performance
Measures for the Performance Period. Twenty-five percent (25%) of the shares of
Restricted Stock shall immediately vest on the Initial Settlement Date and
seventy-five percent (75%) of the shares of Restricted Stock shall be subject to
a risk of forfeiture. On each of the next three annual anniversaries of the
Determination Date (collectively with the Initial Settlement Date, the “Vesting
Dates”), subject to the Holder’s continuous employment with the Company through
such Vesting Date (unless otherwise provided in the Program), the risk of
forfeiture with respect to twenty-five percent (25%) of the shares of Restricted
Stock shall lapse. In the event the Holder terminates service with the Company
for any reason, any shares of Restricted Stock that remain subject to a risk of
forfeiture as of date (after giving effect to any accelerated vesting) shall
immediately be forfeited. In the case of the Holder’s death prior to the Initial
Settlement Date, the Common Stock to be issued in settlement of Performance
Shares as described above shall be delivered to the Holder’s beneficiary or
beneficiaries (as designated in the manner determined by the Committee), or if
no beneficiary is so designated or if no beneficiary survives the Holder, then
the Holder’s administrator, executor, personal representative, or other person
to whom the Performance Shares are transferred by means of the Holder’s will or
the laws of descent and distribution (such beneficiary, beneficiaries or other
person(s), the “Holder’s Heir”).
5.    Code Section 409A. The Company intends that the Performance Shares shall
not constitute “deferred compensation” within the meaning of Section 409A of the
Code and this Grant Agreement shall be interpreted based on such intent. In view
of uncertainty surrounding Section 409A of the Code, however, if the Company
determines after the Grant Date that an amendment to this Grant Agreement is
necessary or advisable so that the Performance Shares will not be subject to
Section 409A of the Code, or alternatively so that they comply with Section 409A
of the Code, it may make such amendment, effective as of the Grant Date or at
any later date, without the consent of the Holder.
Notwithstanding anything in this Grant Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Holder’s termination of employment, all references to the Holder’s termination
of employment shall be construed to mean a “separation from service,” as defined
in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service” ), and
the

-3-




 

--------------------------------------------------------------------------------


Holder shall not be considered to have a termination of employment unless such
termination constitutes a Separation from Service with respect to the Holder.
Notwithstanding anything in this Grant Agreement to the contrary, if a Holder is
deemed by the Company at the time of the Holder’s Separation from Service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which Holder
is entitled under this Grant Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Holder’s benefits shall not be provided to Holder until the earlier of (i)
the expiration of the six-month period measured from the date of the Holder’s
Separation from Service or (ii) the date of the Holder’s death. Upon the first
business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to the preceding
sentence shall be paid or distributed in a lump sum to Holder (or to Holder’s
estate or beneficiaries), and any remaining payments due to Holder under this
Grant Agreement shall be paid or distributed as otherwise provided herein.
A Holder’s right to receive any installment payments under this Grant Agreement
shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
6.    Tax Withholding. Notwithstanding anything to the contrary in this Grant
Agreement, the Company shall be entitled to require payment by Holder of any
sums required by federal, state or local tax law to be withheld with respect to
the grant of the Performance Shares or the issuance of the shares of Common
Stock underlying the Performance Shares, or any other taxable event related
thereto. The Company may permit Holder to make such payment in one or more of
the forms specified below:
i.
by cash or check made payable to the Company;

ii.
by the deduction of such amount from other compensation payable to Holder;

iii.
with the consent of the Committee, by tendering shares of Common Stock,
including Common Stock otherwise issuable upon such grant or issuance, which
have a then-current Fair Market Value on the date of delivery not greater than
the amount necessary to satisfy the Company’s withholding obligation based on
the minimum statutory withholding rates for federal, state and local income tax
and payroll tax purposes;

iv.
by surrendering other property acceptable to the Committee (including, without
limitation, through the delivery of a notice that Holder has placed a market
sell order with a broker with respect to shares payable pursuant to the
Performance Shares, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the


-4-




 

--------------------------------------------------------------------------------


Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale); or
v.
in any combination of the foregoing.

If any such taxes are required to be withheld at a date earlier than the
applicable Vesting Date, then notwithstanding any other provision of this Grant
Agreement, the Company may (i) satisfy such obligation by causing the forfeiture
of a number of shares of Restricted Stock having a Fair Market Value, on such
earlier date, equal to the amount necessary to satisfy the minimum required
amount of such withholding or (ii) make such other arrangements with the Holder
for such withholding as may be satisfactory to the Company in its sole
discretion.
7.    Compliance with Law.
i.
No shares of Common Stock shall be issued and delivered pursuant to Performance
Shares unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

ii.
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with
applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.

8.    Assignability. Except as may be effected by designation of a beneficiary
or beneficiaries in such manner as may be determined by the Committee, or as may
be effected by will or other testamentary disposition or by the laws of descent
and distribution, any attempt to assign the Performance Shares before they are
settled shall be of no effect.
9.    Certain Corporate Transactions. In the event of certain corporate
transactions, the Performance Shares shall be subject to adjustment as provided
in Article 14 of the Plan.

-5-




 

--------------------------------------------------------------------------------


10.    No Additional Rights.
i.
Neither the granting of the Performance Shares nor their settlement shall (a)
affect or restrict in any way the power of the Company to undertake any
corporate action otherwise permitted under applicable law, (b) confer upon the
Holder the right to continue performing services for the Company, or (c)
interfere in any way with the right of the Company to terminate the services of
the Holder at any time, with or without Cause.

ii.
The Holder acknowledges that (a) this is a one-time grant, (b) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (c) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and the
Company retains sole and absolute discretion as to whether to make any
additional grants to the Holder in the future and, if so, the quantity, terms,
conditions and provisions of any such grants.

iii.
Without limiting the generality of subsections i. and ii. immediately above and
subject to the Program, if the Holder’s employment with the Company terminates,
the Holder shall not be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit relating to the Performance Shares or
under the Plan which he or she might otherwise have enjoyed, whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.

11.    Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall
have any rights as a stockholder with respect to any shares represented by the
Performance Shares unless and until shares of Common Stock have been issued in
settlement thereof.
12.    Compliance with Plan and Program. The Performance Shares and this Grant
Agreement are subject to, and the Company and the Holder agree to be bound by,
all of the terms and conditions of the Plan and the Program as each may be
amended from time to time, which are incorporated herein by reference. No
amendment to the Plan or the Program shall adversely affect the Performance
Shares or this Grant Agreement without the consent of the Holder. In the case of
a conflict between the terms of the Plan or the Program and this Grant
Agreement, the terms of the Plan or the Program, respectively, shall govern. In
the event of a conflict between the terms of the Plan and the Program, the terms
of the Plan shall govern.
13.    Effect of Grant Agreement on Individual Agreements. Except where an
agreement entered into between the Holder and the Company (an “Individual
Agreement”) is approved by the Board of Directors or the Committee and expressly
supersedes the terms of this Grant Agreement, (i) in the case of a conflict
between the terms of the Holder’s Individual Agreement and this Grant Agreement,
the terms of the Grant Agreement shall govern, and (ii) the vesting and
settlement of Performance Shares shall in all events occur in accordance with
this Grant Agreement to the exclusion of any provisions contained in an
Individual Agreement

-6-




 

--------------------------------------------------------------------------------


regarding the vesting or settlement of the Performance Shares, and any such
Individual Agreement provisions shall have no force or effect with respect to
the Performance Shares.
14.    Governing Law. The interpretation, performance and enforcement of this
Grant Agreement shall be governed by the laws of the State of Delaware without
regard to principles of conflicts of laws. The Holder may only exercise his or
her rights in respect of the Plan or the Program to the extent that it would be
lawful to do so.

-7-




 